UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6563


WILLIAM EUGENE WEBB,

                  Petitioner - Appellant,

             v.

JOE DRIVER, CEO, Trustee; D. MORENO, ISM; HARLEY G. LAPPIN;
KIM WHITE, Regional Director; A. GONZALEZ; UNITED STATES
ATTORNEY GENERAL,

                  Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00122-REM-JSK)


Submitted:    December 11, 2008             Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Eugene Webb, Appellant Pro Se. Alan Gordon McGonigal,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Eugene Webb appeals the district court’s order

denying his petition for a writ of mandamus.                We have reviewed

the record and find no reversible error.            Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons   stated   by   the    district   court.    Webb     v.    Driver,   No.

2:06-cv-00122-REM-JSK (N.D. W. Va. Mar. 26, 2008).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    the    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2